CASE 0:21-cv-01751-DSD-ECW Doc. 1-1 Filed 08/02/21 Page 1 of 4




                EXHIBIT 1
        CASE 0:21-cv-01751-DSD-ECW Doc. 1-1 Filed 08/02/21 Page 2 of 4




                  Exhibit 1: Packing Defendants’ Share of LMR AMS Data

       1.      Various figures and calculations within the Complaint utilize fed cattle sales and

slaughter data published by the USDA Agricultural Marketing Service (“AMS”). These data series

consist of fed cattle purchases reported by beef packers pursuant to the AMS’ Livestock

Mandatory Reporting (“LMR”) requirements.

       2.      Only federally inspected cattle slaughter plants that have slaughtered a minimum

annual average of 125,000 head of cattle for the five preceding years, or those plants which have

operated for fewer than five years but which the USDA determines have the capacity to slaughter
                                                              1
that amount of cattle, are subject to the LMR requirements.

       3.      Based on their published slaughter capacities, each of Tyson, JBS, Cargill and

National Beef’s fed cattle slaughter plants meet this requirement and thus the cattle slaughtered at

these plants form part of the AMS series derived from LMR data.

       4.      As shown in Table 1 below, fed cattle sales reported by AMS LMR in 2015 through

2019 constitute 85%-89% of total fed cattle sales during that period based on North American Meat

Institute’s (“NAMI”) most recent estimates of total annual slaughter. 2 During this five-year period,

Tyson, JBS, Cargill and National Beef’s cumulative share of NAMI’s annual slaughter estimates

was between 81% (see Table 2 below). Between 2007 and 2014, total sales reported by AMS LMR
                                                                                          3
constituted between 83% and 90% of NAMI’s annual slaughter estimates (see Table 1). Between

2007 and 2014, Packing Defendants’ cumulative annual share of these cattle ranged between 82%



1
  Joel L. Greene, CONG. RESEARCH SERV., R45777, LIVESTOCK MANDATORY REPORTING
ACT: OVERVIEW FOR REAUTHORIZATION IN THE 116TH CONGRESS at 8-9 (2019),
https://fas.org/sgp/crs/misc/R45777.pdf.
2
  See 2018 Meat & Poultry Facts, 47th ed., NORTH AMERICAN MEAT INSTITUTE, 2019, at 12
(“2018 Meat & Poultry Facts”).
3
  Id.
             CASE 0:21-cv-01751-DSD-ECW Doc. 1-1 Filed 08/02/21 Page 3 of 4




and 94% (see Table 2).

                                       Table 1.
                    Total AMS LMR-Reported Fed Cattle as a Percentage of
                       Total NAMI Commercial Slaughter – Fed Cattle 4

    2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019
    82% 86% 83%         84%    85%     88%    88%    88% 90% 83%          86%    86%     86%    85% 89% 87%


                                           Table 2.
                             Packing Defendants’ Combined Share of
                            NAMI Commercial Slaughter – Fed Cattle 5

       Year          2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018                              2019
    JBS              23% 19%      24%    25%     23%    23%    23%     24%    21%    22%     21% 21%          21%
    Tyson            29% 27%      27%    27%     27%    27%    27%     29%    29%    26%     26% 26%          26%
    Cargill          23% 23%      28%    24%     23%    23%    22%     20%    21%    21%     22% 21%          21%
    National Beef    14% 14%      14%    14%     14%    14%    14%     13%    13%    13%     13% 12%          13%
    Total
                     89% 82% 94% 90% 87% 87% 87% 85% 83% 83% 82% 81%                                          82%
    Defendants
    Others           11% 18%       6%    10%     13%    13%    13%     15%    17%    17%     18% 19%          18%

          5.      As suggested by these market share figures, and shown in Table 3 below, during



4
  Total AMS LMR fed cattle numbers were calculated using the following reports: USDA-AMS, National
Weekly Direct Slaughter Cattle Report – Formulated and Forward Contract: LM_CT151; USDA-AMS,
National Weekly Direct Slaughter Cattle-Negotiated Purchases: LM_CT154; and USDA-AMS, National
Weekly Packer Owned Slaughter: LM_CT153-A. The calculations were performed in accordance with
established literature for obtaining the estimate of weekly total slaughter. See Scott Fausti, et al., GRID
MARKETING AND BEEF CARCASS QUALITY: A DISCUSSION OF ISSUES AND TRENDS 12,
table 2 (2008). 2018 Meat & Poultry Facts. 2019 NAMI Commercial Slaughter – Fed Cattle was estimated
using the average annual proportion of NAMI’s total commercial slaughter to slaughter under federal
inspection, as reported in USDA-AMS, Actual Slaughter Under Federal Inspection (SJ_LS711).
5
  2018 Meat & Poultry Facts. Packing Defendants’ fed cattle numbers were derived using the annual U.S.
slaughter volume for all types of cattle and the percentage cattle type mix for each Packing Defendant, as
reported by Cattle Buyers Weekly. See Cattle Buyers Weekly, “Top 30 Beef Packers 2008”; Cattle Buyers
Weekly, “Top 30 Beef Packers 2009”; Cattle Buyers Weekly, “Top 30 Beef Packers 2010”; Cattle Buyers
Weekly, “Top 30 Beef Packers 2011”; Cattle Buyers Weekly, “Top 30 Beef Packers 2012”; Cattle Buyers
Weekly, “Top 30 Beef Packers 2013”; Cattle Buyers Weekly, “Top 30 Beef Packers 2014”; Cattle Buyers
Weekly, “Top 30 Beef Packers 2015”; Cattle Buyers Weekly, “Top 30 Beef Packers 2016”; Cattle Buyers
Weekly, “Top 30 Beef Packers 2017”; Cattle Buyers Weekly, “Top 30 Beef Packers 2018”; Cattle Buyers
Weekly, “Top 30 Beef Packers 2019”; Cattle Buyers Weekly, “Top 30 Beef Packers 2020”.

                                                    2
            CASE 0:21-cv-01751-DSD-ECW Doc. 1-1 Filed 08/02/21 Page 4 of 4




  these periods, the Packing Defendants’ combined annual fed cattle slaughter volume has effectively

  matched that reported by AMS LMR.

                                            Table 3.
                Packing Defendants’ Combined Annual Fed Cattle Slaughter Expressed
                   as a Share of AMS LMR-Reported Fed Cattle Slaughter Volumes

Defendant          2007 2008 2009            2010 2011 2012           2013 2014 2015 2016 2017 2018 2019
JBS                 28%    22%      28%       28%     26% 26%          28% 28% 24%             26% 25% 23% 24%
Tyson               35%    31%      31%       31%     31% 30%          33% 33% 33%             31% 31% 30% 30%
Cargill             27%    27%      32%       28%     26% 26%          26% 23% 24%             25% 26% 24% 25%
National
                    17%    16%      16%       16%     16% 16%          17% 15% 15%             15% 15% 14% 15%
Beef
All
                   106% 97% 106% 103% 99% 98% 104% 99% 96% 96% 96% 91% 94%
Defendants



           6.       While the USDA is prevented by confidentiality conditions imposed by the LMR

  from releasing details of the exact proportion of sales reported in its AMS LMR series that are

  attributable to the Packing Defendants, it is reasonable to conclude that the Packing Defendants
                                               6
  purchased over 90% of such fed cattle.




  6
    Certain of the Packing Defendants’ sales and non-Defendants’ sales will not have been included in the
  AMS LMR series due to the AMS “3/70/20” confidentiality guideline. In determining what purchase data can
  be published, the guideline “requires that (1) at least three entities report 50% of the time over the most recent
  60-day period, (2) no single reporting entity may account for more than 70% of reported volume over the
  most recent 60-day period, and (3) no single reporting entity may be the only reporting entity for a single
  report more than 20% of the time over the most recent 60-day period.” The adoption of these guidelines in
  August 2001 has been said to have “eliminated most of the data gaps”. Greene, supra note 1, at 9-10.
                                                          3
